
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.23


AGREEMENT AND RELEASE

        This Agreement and Release (hereafter "Agreement") is made and entered
into by and between Thomas G. Boren and PG&E CORPORATION (hereafter, PG&E)
(collectively referred to as "the parties") and sets forth the terms and
conditions of Mr. Boren's separation from PG&E CORPORATION and the PG&E NATIONAL
ENERGY GROUP, INC. (hereinafter, NEG).

1.Mr. Boren shall voluntarily resign from his positions as President and Chief
Executive Officer of NEG and as an officer and/or director of any and all
subsidiary, parent and affiliate companies of NEG, effective close of business
November 14, 2002. Mr. Boren shall voluntarily resign from his employment with
NEG and any and all subsidiary, parent and affiliate companies of NEG, effective
close of business December 1, 2002.

2.In lieu of any lump sum severance benefit to which Mr. Boren may be entitled
pursuant to the PG&E Corporation Officer Severance Policy, Mr. Boren has elected
to purchase additional age and additional service credit under his supplemental
defined benefit executive retirement arrangement described in paragraph 8 of his
offer letter dated July 21, 1999, such that age and service under this
arrangement and the comparable Southern Company arrangement equal age 55 and
41.655 years, respectively.

3.In the event that employees in Mr. Boren's funding unit or subsidiary are
eligible for a payment under the PG&E's Short-Term Incentive Plan (STIP) for the
year in which the resignation occurs, NEG will make a payment of the STIP that
Mr. Boren would have received, pro-rated to reflect the number of months from
the beginning of the year to the date of resignation. The STIP payment, if any,
will be made at such time as STIP payments are made to employees in Mr. Boren's
funding unit or subsidiary. The Chief Executive Officer of PG&E shall have the
sole discretion to determine the amount of STIP payment, consistent with the
program guidelines for the year in which the resignation occurs.

4.Any monies Mr. Boren has in the PG&E Corporation Supplemental Retirement
Savings Plan shall be paid to Mr. Boren, less applicable tax deductions, in
accordance with his election(s) under the terms of that plan.

5.Mr. Boren has been provided a private annuity and tax restoration benefit that
provide him in the aggregate a benefit equal to that accrued under Mr. Boren's
supplemental defined benefit executive retirement arrangement as of December 31,
2001. Mr. Boren accrued additional age and service from December 31, 2001
through December 1, 2002 under that arrangement. Consequently, from December 1,
2002 through May 31, 2004, so long as Mr. Boren is alive, he will be provided
with a monthly amount equal to $51,152.83. Beginning June 1, 2004 and continuing
as long as Mr. Boren is alive, he will be provided a reduced monthly amount of
$38,247.50. The amounts in this paragraph 5 will be modified consistent with
joint and survivor options which Mr. Boren will elect prior to the commencement
of payments. Based on Mr. Boren's decision to elect a 100 percent joint and
survivor option, the preceding amounts in this section will be adjusted to the
following monthly amounts respectively: $48,216.92 and $36,498.92.

6.Mr. Boren shall receive payments under the Senior Executive Retention Program
equal to those he would have received pursuant to his February 21, 2002 grant
under the Program had he remained employed through each payment date. Mr. Boren
shall receive any such payments at the time other Program participants receive
their payments.

7.Upon the effective date of this Agreement as set forth in paragraph 22 below,
all unvested performance unit grants, stock option grants, and special incentive
stock ownership premiums provided to Mr. Boren under PG&E Corporation's
Performance Unit Plan, Stock Option Plan, and Executive Stock Ownership Program
shall continue to vest, terminate, or be canceled as provided under the terms of
their respective plans or program, as modified by the PG&E

--------------------------------------------------------------------------------

Corporation Officer Severance Policy in effect at the time this Agreement is
signed by Mr. Boren. The payment, exercise, and withdrawal of Mr. Boren's vested
performance units, stock option grants, and stock ownership premiums shall be as
provided under the terms of their respective plans or program.

8.NEG will pay the premium for continuation of Mr. Boren's existing
company-sponsored health insurance coverage for the 18-month period commencing
the first full month after the effective date of this Agreement as set forth in
paragraph 22 below and until and unless Mr. Boren becomes covered under the
health insurance plan of another employer, in which case NEG's obligation to pay
such insurance premiums shall be discontinued. Mr. Boren therefore agrees to
promptly notify NEG's Senior Human Resources Officer if he becomes reemployed in
any capacity within the next 18-month period. Additional information regarding
Mr. Boren's rights to continuation of his health insurance coverage under the
terms of COBRA will be provided separately at that time. To the extent Mr. Boren
has such rights, nothing in this Agreement will impair them.

9.As long as Mr. Boren maintains his current home at 5630 Wisconsin Avenue,
Number 1702, Chevy Chase, Maryland 20815 as his primary residence, NEG will
continue to make monthly mortgage buy-down payments of $6,700 on that home until
February 2006 at the latest.

10.PG&E shall provide to Mr. Boren legal representation and indemnification
protection in any legal proceeding in which he is a party or is threatened to be
made a party by reason of the fact that he is or was an employee or officer, in
accordance with the terms of the resolution of the Board of Directors of PG&E
dated December 18, 1996.

11.Except as provided in paragraph 10 of this Agreement, in consideration of the
payment and benefits PG&E is providing under this Agreement, Mr. Boren, on
behalf of himself and his representatives, agents, heirs and assigns, waives,
releases, discharges and promises never to assert any and all claims,
liabilities or obligations of every kind and nature, whether known or unknown,
suspected or unsuspected that he ever had, now has or might have as of the
effective date of this Agreement against PG&E, its predecessors, subsidiaries,
parents, affiliates, related entities, officers, directors, shareholders,
owners, agents, attorneys, employees, successors, or assigns. The released
claims include, without limitation, any claims arising from or related to
Mr. Boren's employment with PG&E, his resignation from his position as an
officer and/or director of PG&E or any of its subsidiaries or parent or
affiliate companies, the separation of his employment with NEG, or any of its
subsidiaries, parents or affiliate companies, and/or any of the conditions,
events, transactions or series of transactions related thereto, and the
execution of this Agreement. The released claims also specifically include,
without limitation, any claims arising under any federal, state and local
statutory or common law, such as Title VII of the Civil Rights Act, the federal
Age Discrimination in Employment Act, the California Fair Employment and Housing
Act, the Americans With Disabilities Act, the Employee Retirement Income
Security Act, the Fair Labor Standards Act, the California Labor Code (all as
amended), the law of contract and tort, and any claim for attorneys' fees.
Mr. Boren further agrees that his violation of this paragraph shall constitute a
material breach of this Agreement.

12.Mr. Boren acknowledges that there may exist facts or claims in addition to or
different from those which are now known or believed by him to exist.
Nonetheless, except as provided for in paragraph 10 of this Agreement, Mr. Boren
understands, intends, and agrees that this Agreement extends to all claims of
every nature and kind whatsoever, whether known or unknown, suspected or
unsuspected, past or present, and he specifically waives all rights under
Section 1542 of the California Civil Code which provides that:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS/HER FAVOR AT THE TIME OF

2

--------------------------------------------------------------------------------

EXECUTING THE RELEASE, WHICH IF KNOWN TO HIM/HER MUST HAVE MATERIALLY AFFECTED
HIS/HER SETTLEMENT WITH THE DEBTOR.

Mr. Boren further agrees that his violation of this paragraph shall constitute a
material breach of this Agreement.

13.Mr. Boren agrees that he will not initiate, maintain, or accept the benefits
from any legal action or proceeding of any kind against PG&E or any of its
predecessors, subsidiaries, parents, affiliates, related entities, officers,
directors, shareholders, owners, agents, attorneys, employees, successors, or
assigns as to any matter released in this Agreement, nor shall he assist or
participate in any such proceedings, including any proceedings brought by any
third parties, except as required by court order or law. Mr. Boren further
agrees that his violation of this paragraph shall constitute a material breach
of this Agreement.

14.Mr. Boren shall not seek any future re-employment with PG&E or any of its
subsidiaries, parents or affiliates. This paragraph does not, however, preclude
Mr. Boren from accepting an offer of future employment from PG&E or any of its
subsidiaries, parents or affiliates.

15.Mr. Boren shall not disclose, publicize, or circulate to anyone in whole or
in part, any information concerning the existence, terms, and/or conditions of
this Agreement without the express written consent of the Chief Legal Officer of
PG&E unless required by court order or law. Notwithstanding the preceding
sentence, Mr. Boren may disclose the terms and conditions of this Agreement to
his immediate family members, and any attorneys or tax advisors, if any, to whom
there is a bona fide need for disclosure in order for them to render
professional services to him, provided that Mr. Boren first instructs each
affected family member, attorney, and tax advisor that he must keep the
information confidential and may not make any disclosure of the terms and
conditions of this Agreement, unless required by court order or law. Mr. Boren
further agrees that his violation of this paragraph shall constitute a material
breach of this Agreement.

16.Mr. Boren agrees not to use, disclose, publicize, or circulate any
confidential or proprietary information concerning PG&E, its subsidiaries,
parents or its affiliates, which has come to his attention during his employment
with PG&E or NEG, unless his doing so is expressly authorized in writing by the
Chief Legal Officer of PG&E, or is required by court order or law. Before making
any legally-required disclosure, Mr. Boren shall give the Chief Legal Officer of
PG&E notice at least ten (10) business days in advance. Mr. Boren further agrees
that his violation of this paragraph shall constitute a material breach of this
Agreement.

17.Mr. Boren agrees not to engage in any unfair competition against PG&E or any
of its subsidiaries, parents or affiliates. For purposes of this Agreement,
unfair competition shall be accorded the definition developed under the laws of
the State of California, including section 17200, et seq., of the California
Business and Professions Code. Mr. Boren agrees that his violation of this
paragraph shall constitute a material breach of this Agreement.

18.(a) For a period of one year after the effective date of this Agreement as
set forth in paragraph 22 below, Mr. Boren shall not, directly or indirectly,
solicit or contact for the purpose of diverting or taking away or attempt to
solicit or contact for the purpose of diverting or taking away any prospective
customer of PG&E or its parents, affiliates or subsidiaries about whom he
acquired information as a result of any solicitation efforts by PG&E, its
subsidiaries, parents, or affiliates, or the prospective customer during his
employment with PG&E and NEG. Mr. Boren further agrees that his violation of
this paragraph shall constitute a material breach of this Agreement.

(b)For a period of one year after the effective date of this Agreement as set
forth in paragraph 22 below, Mr. Boren shall not, directly or indirectly,
solicit or contact for the purpose of diverting or taking away or attempt to
solicit or contact for the purpose of

3

--------------------------------------------------------------------------------

diverting or taking away any existing customer of PG&E or its parents,
affiliates or subsidiaries. Mr. Boren further agrees that his violation of this
paragraph shall constitute a material breach of this Agreement.

(c)For a period of one year after the effective date of this Agreement as set
forth in paragraph 22 below, Mr. Boren shall not, directly or indirectly,
solicit or contact for the purpose of diverting or taking away or attempt to
solicit or contact for the purpose of diverting or taking away any existing
vendor of PG&E or its parents, affiliates or subsidiaries. Mr. Boren further
agrees that his violation of this paragraph shall constitute a material breach
of this Agreement.

(d)For a period of one year after the effective date of this Agreement as set
forth in paragraph 22 below, Mr. Boren shall not, directly or indirectly,
solicit or contact for the purpose of diverting or taking away or attempt to
solicit or contact for the purpose of diverting or taking away any prospective
vendor of PG&E or its affiliates, parents or subsidiaries, about whom he
acquired information as a result of any solicitation efforts by PG&E or its
parents, affiliates or subsidiaries or the prospective vendor during his
employment with PG&E or NEG. Mr. Boren further agrees that his violation of this
paragraph shall constitute a material breach of this Agreement.

(e)For a period of one year after the effective date of this Agreement as set
forth in paragraph 22 below, Mr. Boren shall not, directly or indirectly,
solicit, contact or induce, or attempt to solicit, contact or induce, any
existing employees, agents or consultants of PG&E, or of any of its
subsidiaries, parents or affiliates, to terminate or otherwise alter their
employment, agency or consultant relationship with PG&E or any of its
subsidiaries, parents or affiliates. Mr. Boren further agrees that his violation
of this paragraph shall constitute a material breach of this Agreement.

(f)For a period of one year after the effective date of this Agreement as set
forth in paragraph 22 below, Mr. Boren shall not, directly or indirectly,
solicit, contact or induce, any existing employees, agents or consultants of
PG&E, or of any of its subsidiaries, parents or affiliates, to work in any
capacity for or on behalf of any person, company or other business enterprise
that is in competition with PG&E or any of its parents, subsidiaries or
affiliates. Mr. Boren further agrees that his violation of this paragraph shall
constitute a material breach of this Agreement.



19.Mr. Boren shall, upon reasonable notice from PG&E, furnish information and
proper assistance to PG&E (including truthful testimony and document production)
as may reasonably be required by PG&E in connection with any legal,
administrative or regulatory proceeding in which it or any of its subsidiaries,
parents or affiliates is, or may become, a party, or in connection with any
filing or similar obligation of PG&E imposed by any taxing, administrative or
regulatory authority having jurisdiction, provided, however, that NEG shall pay
all reasonable expenses incurred by Mr. Boren in complying with this paragraph.
Mr. Boren further agrees that his violation of this paragraph shall constitute a
material breach of this Agreement.

20.(a) In the event that Mr. Boren breaches any material provision of his
Agreement, PG&E and its parents, affiliates and subsidiaries shall have no
further obligation to pay or provide to Mr. Boren any unpaid amounts or benefits
specified in this Agreement. PG&E and its parents, affiliates and subsidiaries
shall also be entitled to immediate return of any and all amounts or benefits
previously paid or provided to Mr. Boren under this Agreement and to recalculate
any future pension benefit entitlement without the additional credited service
and/or age he received or would have received under this Agreement. Despite any
breach by Mr. Boren his other duties and obligations under this Agreement,
including his waivers and releases, shall remain in full force and effect. In
the event of a breach or threatened breach by Mr. Boren of

4

--------------------------------------------------------------------------------

any of the provisions in paragraphs 11-13 and 15-19 of this Agreement, PG&E and
its parents, affiliates and subsidiaries shall, in addition to any other
remedies provided in this Agreement, be entitled to equitable and/or injunctive
relief and, because the damages for such a breach or threatened breach will be
difficult to determine and will not provide a full and adequate remedy, PG&E and
its parents, affiliates and subsidiaries shall also be entitled to specific
performance by Mr. Boren of his obligations under paragraphs 11-13 and 15-19 of
this Agreement. Pursuant to paragraph 24 herein, Mr. Boren shall also be liable
for any litigation costs and expenses PG&E and its parents, affiliates and
subsidiaries incur in successfully seeking enforcement of its rights under this
Agreement, including reasonable attorney's fees.

(b)Mr. Boren shall be entitled to recover actual damages in the event of any
material breach of this Agreement by PG&E, including any unexcused late or
non-payment of any amounts owed under this Agreement, or any unexcused failure
to provide any other benefits specified in this Agreement. In the event of a
breach or threatened breach by PG&E of any of its material obligations to
Mr. Boren under this Agreement, Mr. Boren shall be entitled to seek, in addition
to any other remedies provided in this Agreement, specific performance of PG&E's
obligations and any other applicable equitable or injunctive relief. Pursuant to
paragraph 25 herein, PG&E shall also be liable for any litigation costs and
expenses Mr. Boren incurs in successfully seeking enforcement of his rights
under this Agreement, including reasonable attorney's fees. Despite any breach
by PG&E, its other duties and obligations under this Agreement shall remain in
full force and effect.





21.Mr. Boren acknowledges and agrees that this Agreement is not, and shall not
be considered, an admission of liability or of a violation of any applicable
contract, law, rule, regulation, or order of any kind.

22.Pursuant to the Older Workers Benefit Protection Act, Mr. Boren acknowledges
that he was provided up to 21 days to consider and accept the terms of this
Agreement and that he was advised to consult with an attorney about the
Agreement before signing it. After reviewing an earlier draft of the Agreement,
Mr. Boren requested certain modifications to the Agreement, some of which were
accepted and are reflected in this Agreement. Although based on these
modifications Mr. Boren may have been entitled to another 21-day period in which
to consider and accept the terms of this Agreement, Mr. Boren elected to waive
any applicable new 21-day period. Mr. Boren also understands that, after he
signs the Agreement, he will have an additional seven (7) days in which to
revoke his acceptance in writing, that to revoke, he must submit a signed
statement to that effect to PG&E's Senior Human Resources Officer before the
close of business on the seventh day, and that, if he does not submit such a
revocation, the Agreement will take effect on the eighth day after he signs it.

23.This Agreement sets forth the entire agreement between the parties pertaining
to the subject matter of this Agreement and fully supersedes any prior or
contemporaneous negotiations, representations, agreements, or understandings
between the parties with respect to any such matters, whether written or oral
(including any that would have provided Mr. Boren any different severance
arrangements). The parties acknowledge that they have not relied on any promise,
representation or warranty, express or implied, not contained in this Agreement.
Parol evidence will be inadmissible to show agreement by and among the parties
to any term or condition contrary to or in addition to the terms and conditions
contained in this Agreement.

24.If any provision of this Agreement is determined to be invalid, void, or
unenforceable, the remaining provisions shall remain in full force and effect
except that, should paragraphs 11-13 and 15-19 be held invalid, void or
unenforceable, either jointly or separately, NEG shall be entitled to rescind
the Agreement and/or recover from Mr. Boren any payments made and benefits
provided to him under this Agreement. Mr. Boren understands and agrees that
before initiating any action

5

--------------------------------------------------------------------------------

to set aside all or any part of this Agreement, a mandatory condition precedent
is his prior tender back to NEG of the amounts of any payments previously made
or benefits provided to him under this Agreement, including without limitation,
any increased pension benefits he gained as a result of any additional credited
service and/or age he received under this Agreement.

25.With the exception of any request for specific performance, injunctive or
other equitable relief, any dispute or controversy of any kind arising out of or
related to this Agreement, Mr. Boren's employment with PG&E (or with the
employing subsidiary), the separation thereof and from his positions as an
officer and/or director of PG&E or any subsidiary, parent or affiliate, or any
claims for benefits shall be resolved exclusively by final and binding
confidential arbitration using a three member arbitration panel in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
then in effect. Provided, however, that in making their determination, the
arbitrators shall be limited to accepting the position of Mr. Boren or the
position of PG&E, as the case may be. The only claims not covered by this
paragraph 25 are any non-waivable claims for benefits under workers'
compensation or unemployment insurance laws, which will be resolved under those
laws. Any arbitration pursuant to this paragraph 25 shall take place in San
Francisco, California. Parties may be represented by legal counsel at the
arbitration but must bear their own fees for such representation. The prevailing
party in any dispute or controversy covered by this paragraph 25 or with respect
to any request for specific performance, injunctive or other equitable relief,
shall be entitled to recover, in addition to any other available remedies
specified in this Agreement, all litigation expenses and costs, including any
arbitrator, administrative or filing fees and reasonable attorneys' fees. Both
Mr. Boren and PG&E specifically waive any right to a jury trial on any dispute
or controversy covered by this paragraph 25. Judgment may be entered on the
arbitrators' award in any court of competent jurisdiction. Subject to the
arbitration provisions herein, the sole jurisdiction and venue for any action
related to the subject matter of this Agreement shall be the California state
and federal courts having within their jurisdiction the location of PG&E's
principal place of business in California at the time of such action. Both
parties consent to the jurisdiction of such courts for any such action.

26.This Agreement shall be governed by and construed under the laws of the
United States and, to the extent not preempted by such laws, by the laws of the
State of California, without regard to the conflicts of laws provisions thereof.

27.The failure of either party to exercise or enforce, at any time, or for any
period of time, any of the provisions of this Agreement shall not be construed
as a waiver of such provision, or any portion thereof, and shall in no way
affect that party's right to exercise or enforce such provisions. No waiver or
default of any provision of this Agreement shall be deemed to be a waiver of any
succeeding breach of the same or any other provisions of this Agreement.

28.Mr. Boren acknowledges and agrees that he has read and understands the
contents of this Agreement, that he has been afforded the opportunity to
carefully review this Agreement with an attorney of his choice, that he has not
relied on any oral or written representation not contained in this Agreement,
that he has signed it knowingly and voluntarily, and that after this Agreement
becomes effective he will be bound by all of its provisions.

6

--------------------------------------------------------------------------------

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.


THOMAS G. BOREN

--------------------------------------------------------------------------------

THOMAS G. BOREN
 
G. BRENT STANLEY

--------------------------------------------------------------------------------

PG&E CORPORATION
December 23, 2002

--------------------------------------------------------------------------------

DATE
 
December 18, 2002

--------------------------------------------------------------------------------

DATE

7

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.23

